Ms. Jo Dodson, President State Board of Therapy Technology 617 West Grove Springdale, AR  72764
Dear Ms. Dodson:
This is in response to your request for an opinion on whether "Section 72-1207-A" of the therapy technology law requires that an applicant have a high school diploma or a GED in order to be eligible to test for a therapy technician's license.  The section to which you refer is now codified at A.C.A. 17-98-303(a)(3), and it is my opinion that it does not require a high school diploma or a GED in order to test for a license.
The relevant section, 17-98-303, provides in pertinent part as follows:
(a)  In order to be registered as a therapy technician, the person seeking registration shall:
     (1)  Furnish to the board satisfactory proof that he or she is eighteen (18) years of age or older, a bona fide citizen of the United States, and of good moral character and temperate habits; and
     (2)  Make oath that he or she has not been convicted of any offense that would constitute a felony, either in this state or the United States; and
     (3)  Present a diploma or credentials issued by a recognized accredited school or like institution. . . .  [Emphasis added.]
Your question is whether the emphasized language above requires the applicant to have a high school diploma or GED.  It is my opinion that it does not.  In my opinion, the language above refers to a diploma or credentials from a therapy technology school or like institution.  One does not ordinarily think of a high school as an "accredited school or like institution." Additionally, the definition of a "therapy technician" denotes a person "who has earned a diploma from an accredited school of therapy technology. . . ."  A.C.A. 17-98-102(3).  It is thus only reasonable to conclude that the requirement of a therapy technology diploma would be listed under 17-98-303 along with the other requirements for a license.  It is this diploma to which17-98-303(3) refers.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.